Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

In view of the Appeal Brief filed on 01/28/2022, PROSECUTION IS HEREBY REOPENED regarding claims 1-20 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/UMAR CHEEMA/             Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                           

Response to Amendment
This communication is in response to the Amendment filed on 07/26/2021.
Claims 1-20 are pending.
Claims 1, 2, 5-8 and 11 have been amended.

Response to Arguments
A. Rejection of Claims 1-8 and 11-18 Under 35 U. S. C. 102 (a) (1), claims 9-10 and 19-20 Under 35 U.S.C. 103.
The applicant's arguments/remarks filed on 07/26/2021 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the claim limitations that are taught by newly recited art, Chappelle et al. (U. S. Pub. No. 2013/0212287 A1) and previous arts, Chen and Yin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chappelle et al. (hereinafter referred to as Chappelle) (U. S. Pub. No. 2013/0212287 A1), in view of Chen et al. (hereinafter referred to as Chen) (U. S. Pub. No. 2007/0101009 A1).
As to claim 1, Chappelle teaches a method for maintaining feature settings across user systems (See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service”), the method comprising: in a first user system of a first user having a first feature set, exchanging first communications, comprising real-time audio user communications, for a communication session between the first user system and one or more other user systems of one or more other users using first settings of features in the first feature set (See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service. A user can subscribe to the service from many devices”); and in the second user system, exchanging second communications, comprising the real-time audio user communications, for the communication session using the second settings of the second feature set (See at least See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service. A user can subscribe to the service from many devices”, ¶ [0034], “The application may be configured so that a device running the application can provide or help provide a communication session management service that enables a user to control multi-modal sessions from one or more devices when run”; and ¶ [0035], “as may be appreciated from FIG. 3, a user may touch an icon shown on the screen of the device or click that icon shown on the display of a device using a mouse, s remote control, or other input device to identify an active session that the user would like to move from one device to another device”).
Although Chappelle teaches substantial features of the claimed invention, Chappelle fails to expressly teach wherein during the communication session, determining a current state of the first settings before a second user system of the first user having a second feature set joins the communication session; configuring second settings of the second feature set that correspond to the first setting in accordance with the current state.
In analogous teaching, Chen exemplifies this wherein Chen teaches wherein during the communication session, determining a current state of the first settings before a second user system of the first user having a second feature set joins the communication session; configuring second settings of the second feature set that correspond to the first setting in accordance with the current state (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).
Thus, giving the teaching of Chen, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Chen, method and system for automatic/dynamic instant messaging location switch, into Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to authorize new device when user is logged on the current device (See Chen: ABSTRACT).

As to claim 2, Chappelle and Chen teach the method of claim 1. Chappelle further teaches wherein further comprising: in the first user system, receiving first user input from the first user indicating that the communication session should be extended to the second user system; and transferring the communication session from the first user system to the second user system in response to the first user input (See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service”; and ¶ [0035], “as may be appreciated from FIG. 3, a user may touch an icon shown on the screen of the device or click that icon shown on the display of a device using a mouse, s remote control, or other input device to identify an active session that the user would like to move from one device to another device”).

As to claim 3, Chappelle and Chen teach the method of claim 1. Chappelle further teaches wherein further comprising: determining the current state and configuring the second settings in response to the first user input (See at least ¶ [0010], “the second communication device is able to effectuate a move of the communication session via the server after receiving two discrete and separate input from a user. The first and second inputs may be effected by a user touching a display of the second communication device or by otherwise providing input via one or more input devices to the second communication device”).

As to claim 4, Chappelle and Chen teach the method of claim 1. Chappelle further teaches wherein configuring the second settings comprises: when one or more of the second settings do not have a corresponding setting in the first settings, configuring the one or more of the second settings in accordance with one or more default settings (See at least ¶ [0036], “If the cellular phone does not provide video call services, the moving of the communication session to the cellular phone may also act to adjust the scope of the communications transmittable by the user from video and audio to just audio (one default setting)”).

As to claim 5, Chappelle and Chen teach the method of claim 1. Chappelle further teaches wherein further comprising: at the first user system, presenting the first user with an option to configure the second settings in accordance with the current state of the first settings (See at least ¶ [0036], “If the cellular phone does not provide video call services, the moving of the communication session to the cellular phone may also act to adjust the scope of the communications transmittable by the user from video and audio to just audio (configure the second settings in accordance with the current state of the first setting)”).

As to claim 6, Chappelle and Chen teach the method of claim 1. Chappelle further teaches wherein further comprising: in the first user system, receiving first user input from the first user indicating selection of the option; and configuring the second setting in response to the first user input  (See at least ¶ [0037], “The user’s cellular phone may be configured to permit the user to control which device is used to participate in an ongoing communication session by utilizing an interface that only requires relatively simple input from the user”).

As to claim 7, Chappelle and Chen teach the method of claim 1. Chen further teaches wherein further comprising: at the first user system, presenting the first user with an option to modify the current state of the first settings before configuring the second settings (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).
Thus, giving the teaching of Chen, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Chen, method and system for automatic/dynamic instant messaging location switch, into Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to authorize new device when user is logged on the current device (See Chen: ABSTRACT).

As to claim 8, Chappelle and Chen teach the method of claim 7. Chen further teaches wherein in the first user system, receiving first user input from the first user indicating one or more modifications to the current state of the first setting; and further configuring the second settings in accordance with the one or more modifications (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).
Thus, giving the teaching of Chen, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Chen, method and system for automatic/dynamic instant messaging location switch, into Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to authorize new device when user is logged on the current device (See Chen: ABSTRACT).

As to claim 11, Chappelle teaches a communication control system for maintaining feature settings across user systems (See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service”), the communication control system comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instruction stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system (See at least ¶ [0018], “a non-transitory computer readable medium is also provided. The medium may have an application stored thereon that defines instructions that are executable by a processor of a communication device”) to facilitate an exchange of first communications, comprising real-time audio user communications, by a first user system of the first user having a first feature set for a communication session between the first user system and one or more other user systems of one or more other users using first settings of features in the first feature set; facilitate an exchange of second communications, comprising the user communications of the first user, by the second user system for the communication session using the second settings of the second feature set (See at least See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service. A user can subscribe to the service from many devices”, ¶ [0034], “The application may be configured so that a device running the application can provide or help provide a communication session management service that enables a user to control multi-modal sessions from one or more devices when run”; and ¶ [0035], “as may be appreciated from FIG. 3, a user may touch an icon shown on the screen of the device or click that icon shown on the display of a device using a mouse, s remote control, or other input device to identify an active session that the user would like to move from one device to another device”).
Although Chappelle teaches substantial features of the claimed invention, Chappelle fails to expressly teach wherein during the communication session, determine a current state of the first settings before a second user system of the first user having a second feature set joins the communication session; configuring second settings of the second feature set that correspond to the first setting in accordance with the current state.
In analogous teaching, Chen exemplifies this wherein Chen teaches wherein during the communication session, determining a current state of the first settings before a second user system of the first user having a second feature set joins the communication session; configuring second settings of the second feature set that correspond to the first setting in accordance with the current state (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).
Thus, giving the teaching of Chen, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Chen, method and system for automatic/dynamic instant messaging location switch, into Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to authorize new device when user is logged on the current device (See Chen: ABSTRACT).

As to claim 12, Chappelle and Chen teach the communication control system of claim 11. Chappelle further teaches wherein the program instructions further direct the processing system to: receive a notification from the first user system indicating that the communication session should be extended to the second user system, wherein the notification is transferred in response to the first user input from the first user; and transferring the communication session from the first user system to the second user system in response to the first user input (See at least ABSTRACT, “An apparatus and mechanism to manage multi-model real-time or quasi real-time sessions such as voice, video, instant messaging, or web-conferencing across multiple devices through a simple subscription to a session management service”; and ¶ [0035], “as may be appreciated from FIG. 3, a user may touch an icon shown on the screen of the device or click that icon shown on the display of a device using a mouse, s remote control, or other input device to identify an active session that the user would like to move from one device to another device”).

As to claim 13, Chappelle and Chen teach the communication control system of claim 12. Chappelle further teaches wherein the program instructions further direct the processing system to: determine the current state and configure the second settings in response to the first user input (See at least ¶ [0010], “the second communication device is able to effectuate a move of the communication session via the server after receiving two discrete and separate input from a user. The first and second inputs may be effected by a user touching a display of the second communication device or by otherwise providing input via one or more input devices to the second communication device”).

As to claim 14, Chappelle and Chen teach the communication control system of claim 11. Chappelle further teaches wherein the program instructions that direct the processing system to configure the second settings comprise program instructions that direct the processing system to: when one or more of the second settings do not have a corresponding setting in the first settings, configure the one or more of the second settings in accordance with one or more default settings (See at least ¶ [0036], “If the cellular phone does not provide video call services, the moving of the communication session to the cellular phone may also act to adjust the scope of the communications transmittable by the user from video and audio to just audio (one default setting)”).

As to claim 5, Chappelle and Chen teach the communication control system of claim 11. Chappelle further teaches wherein the program instructions further direct the processing system to: provide the first user system with an option to configure the second settings in accordance with the current state of the first settings, wherein the first user system presents the first user with the option (See at least ¶ [0036], “If the cellular phone does not provide video call services, the moving of the communication session to the cellular phone may also act to adjust the scope of the communications transmittable by the user from video and audio to just audio (configure the second settings in accordance with the current state of the first setting)”).

As to claim 16, Chappelle and Chen teach the communication control system of claim 11. Chappelle further teaches wherein the program instructions further direct the processing system to: receive a notification from the first user system indicating selection of the option by the first user, wherein the notification is transferred in response to the first user input from the first user; and configure the second settings in response to the notification (See at least ¶ [0037], “The user’s cellular phone may be configured to permit the user to control which device is used to participate in an ongoing communication session by utilizing an interface that only requires relatively simple input from the user”).

As to claim 17, Chappelle and Chen teach the communication control system of claim 11. Chen further teaches wherein the program instructions further direct the processing system to: provide the first user with an option to modify the current state of the first settings before configuring the second settings, wherein the first user system presents the first user with the option (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).
Thus, giving the teaching of Chen, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Chen, method and system for automatic/dynamic instant messaging location switch, into Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to authorize new device when user is logged on the current device (See Chen: ABSTRACT).

As to claim 18, Chappelle and Chen teach the communication control system of claim 17. Chen further teaches wherein the program instructions further direct the processing system to receive a notification from the first user system that first user input from the first user has been received indicating one or more modifications to the current state of the first setting; and further configure the second settings in accordance with the one or more modifications (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).
Thus, giving the teaching of Chen, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Chen, method and system for automatic/dynamic instant messaging location switch, into Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to authorize new device when user is logged on the current device (See Chen: ABSTRACT).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chappelle, in view of Chen, and further in view of Yin et al. (hereinafter referred to as Yin) (U. S. Patent No. 9247204 B1).
As to claim 9, Chappelle and Chen teach the method of claim 1. However, Chen and Chapelle fail to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session; and configuring the second setting comprises configuring an audio mute setting within the second settings to mute audio captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session (See at least ABSTRACT, “The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”); and configuring the second setting comprises configuring an audio mute setting within the second settings to mute audio captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, and Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

As to claim 10, Chappelle and Chen teach the method of claim 1. However, Chappelle and Chen fail to expressly teach wherein: a current state of a video mute setting within the first settings indicates that video captured by the first user system is muted in the communication session; and configuring the second settings comprises configuring a video mute setting within the second settings to mute video captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an video mute setting within the first settings indicates that video captured by the first user system is muted in the communication session (See at least ABSTRACT, “a device executes one or more video communication processes that receive audio streams and video streams from plurality of computing devices…The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”); and configuring the second setting comprises configuring an video mute setting within the second settings to mute video captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”)).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, and Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

As to claim 19, Chappelle and Chen teach the communication control system of claim 11. However, Chappelle and Chen fail to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session; and the program instructions that direct the processing system to configure an audio mute setting within the second settings to mute audio captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session (See at least ABSTRACT, “The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”); and the program instructions that direct the processing system to configure an audio mute setting within the second settings to mute audio captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, and Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

As to claim 20, Chappelle and Chen teach the communication control system of claim 11. However, Chappelle and Chen fail to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that video captured by the first user system is muted in the communication session; and the program instructions that direct the processing system to configure the second setting comprise program instructions that direct the processing system to configure a video mute setting within the second settings to mute video captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an video mute setting within the first settings indicates that video captured by the first user system is muted in the communication session (See at least ABSTRACT, “a device executes one or more video communication processes that receive audio streams and video streams from plurality of computing devices…The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”); and the program instructions that direct the processing system to configure the second setting comprise program instructions that direct the processing system to configure a video mute setting within the second settings to mute video captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”)).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, and Chappelle, method and apparatus for controlling sessions from one to other device, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2456   
05/24/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456